             Case 1:20-cv-03650-KPF Document 67-8 Filed 01/22/21 Page 1 of 6



FROM: CHIEF'S ORDER                MSG#: 2020-002131
TO :                               SENT: 03/28/20      0025 HRS
SUBJ:
----------------------------------------------------------------------------
TELETYPE ORDER NO.    HQ -00982-0

DATE        MARCH 28, 2020

TO          COMMANDING OFFICERS, FACILITIES AND DIVISIONS

FROM        HAZEL JENNINGS, CHIEF OF DEPARTMENT

SUBJECT     TELEVISITS DURING COVID-19


      1. PENDING THE REVISION OF DIRECTIVE 2007R-D, “INMATE VISIT
PROCEDURES,” DATED 6/1/18, AND OPERATIONS ORDER 6/18, “TELEVISITING”, DATED
5/1/18 THE FOLLOWING PROCEDURES SHALL BE ADHERED TO:

            A.   THE DEPARTMENT SHALL PROVIDE INDIVIDUALS IN CUSTODY WITH ACCESS
                 TO TELEVISITING TO HELP MAINTAIN FAMILY AND COMMUNITY TIES
                 DURING THE COVID-19 PANDEMIC.

            B.   TELEVISITING SESSIONS ARE SUBJECT TO SCHEDULING, AVAILABILITY,
                 AND ADHERENCE TO SECURITY PROTOCOLS AND VISITATION POLICIES.

       2.   TELEVISITING GUIDELINES:

            A.   TELEVISITING SESSIONS SHALL BE HELD IN EACH FACILITY’S VIDEO
                 VISIT AREA.

            B.   ALL TELEVISIT REQUESTS SHOULD BE SUBMITTED BY THE VISITOR(S)
                 SEVENTY-TWO (72) HOURS IN ADVANCE, BUT NO LESS THAN TWENTY-FOUR
                 (24) HOURS IN ADVANCE OF THE VISIT TIME.

            C.   ALL TELEVISITING SESSIONS MUST BE REVIEWED BY THE CENTRAL
                 VISITS STAFF PRIOR TO THE VISITOR(S) BEING SCHEDULED. EACH
                 VISITOR MUST FILL OUT AND ELECTRONICALLY SUBMIT A “VIDEO VISIT
                 REQUEST FORM” FOUND ON THE INMATE INFORMATION PAGE ON THE DOC
                 WEBSITE.

            D.   UPON RECEIVING THE TELEVISIT REQUEST FORM VIA E-MAIL, THE
                 CENTRAL VISITS STAFF SHALL REVIEW ALL FORMS INCLUDING, BUT NOT
                 LIMITED TO, CHECKING VISITOR/INMATE RESTRICTIONS, INMATE
                 SEPARATION ORDERS, AND HOUSING AREAS IN ORDER TO SCHEDULE
                 DIFFERENT CATEGORIES OF INMATES BASED ON DEPARTMENTAL POLICIES
                 AND PROCEDURES.



                                                                        NYC000029
          Case 1:20-cv-03650-KPF Document 67-8 Filed 01/22/21 Page 2 of 6




            a.   ALL VISITORS WHO ARE DENIED WILL BE NOTIFIED VIA E-MAIL
                 THROUGH CENTRAL VISITS INFORMING THEM OF THE REASON FOR
                 DENIAL AND APPEAL PROCEDURES BY ATTACHING FORM 143R “NOTICE
                 TO INMATE/VISITOR OF CANCELLATION/LIMITATION/DENIAL OF
                 VISITING ACCESS” TO E-MAIL.

     E.     ONCE APPROVED BY CENTRAL VISITS STAFF, ALL PAPERWORK SHALL BE
            SCANNED VIA E-MAIL TO EACH FACILITY’S WARDEN, DEPUTY WARDEN OF
            PROGRAMS, TOUR COMMANDER, VISIT CAPTAIN, AND DESIGNATED VISIT
            STAFF.

            a.   THE FACILITY STAFF UNDER THE DIRECT SUPERVISION OF THE
                 VISIT SUPERVISOR WILL SCHEDULE ALL VISITS ACCORDING TO
                 AVAILABILITY AND ADHERENCE TO SECURITY PROTOCOL AND VISIT
                 POLICY.

     F.     VISIT STAFF AT EACH FACILITY WILL ENTER THE VISITOR’S
            INFORMATION INTO THE TELEVISITING REGISTRATION SYSTEM AND
            ASSIGN A VISIT DATE AND TIME. A CONFIRMATION E-MAIL SHALL BE
            SENT TO THE VISITOR WITH THE SPECIFICS OF THE VISIT. BOOTH
            RESERVATIONS MAY BE SCHEDULED WITH A FACILITY UP TO SEVENTY-TWO
            (72) HOURS IN ADVANCE, BUT NO LESS THAN TWENTY-FOUR (24) HOURS
            IN ADVANCE.

3.   INDIVIDUALS IN CUSTODY TELEVISITING SCHEDULE HOURS ARE AS FOLLOWED:

     A.     WEDNESDAY AND THURSDAY 2PM TO 8PM BASED ON                      LAST NAME,
            DEPARTMENT-WIDE. THE LAST VISITATION SESSION SHALL               START AT 8
            PM AND END AT 9 PM.
     B.     FRIDAY THROUGH SUNDAY 8AM TO 2PM, BASED ON                      LAST NAME,
            DEPARTMENT-WIDE. THE LAST VISITATION SESSION SHALL               START AT 2
            PM AND END AT 3 PM.
     C.     TELEVISITING SESSIONS ARE ONE (1) HOUR IN LENGTH.

4.   VISITOR IDENTIFICATION (ID)

     A.     ALL TELEVISITORS EIGHTEEN (18) YEARS OF AGE AND OLDER MUST
            SUBMIT THEIR PROPER IDENTIFICATION BY UPLOADING SAME DURING THE
            SUBMISSION OF THE TELEVISIT FORM.

           I. ACCEPTABLE IDENTIFICATION INCLUDES: PICTURE IDENTIFICATION
              CARD ISSUED BY FEDERAL, STATE, OR LOCAL GOVERNMENT (DRIVER’S
              LICENSE, NON-DRIVER’S LICENSE ID, PASSPORT, AND WORK ID).




                                                                     NYC000030
          Case 1:20-cv-03650-KPF Document 67-8 Filed 01/22/21 Page 3 of 6



          II. A TELEVISITOR WHO CAN BE POSITIVELY IDENTIFIED BY THEIR
              PICTURE ID SHALL BE ALLOWED ACCESS TO THE TELEVISIT SESSION
              REGARDLESS OF THE GENDER/SEX INDICATED ON THE ID.

      III. TELEVISITORS WHOSE IDENTITY CANNOT BE CONFIRMED                   BY   THE
           IDENTIFICATION WILL NOT BE PERMITTED TO VISIT.

     B.     ACCEPTABLE ID FOR AN INDIVIDUAL UNDER THE AGE OF EIGHTEEN (18)
            YEARS IS A BIRTH CERTIFICATE. THE BIRTH CERTIFICATE MUST HAVE
            THE NAME OF THE ACCOMPANYING PARENT ON IT. IF THE INDIVIDUAL
            ACCOMPANYING THE CHILD IS NOT A PARENT, THAT INDIVIDUAL IS TO
            PROVIDE DOCUMENTATION ATTESTING TO GUARDIANSHIP. ACCEPTABLE
            DOCUMENTATION CAN BE A COURT ORDER, OTHER COURT DOCUMENTS,
            GUARDIANSHIP PAPERS, FOSTER CARE/ADOPTION DOCUMENTS, AND
            NOTARIZED LETTERS.

      I.      TELEVISITORS UNDER THE AGE EIGHTEEN (18) MUST BE ACCOMPANIED
              BY A PARENT OR LEGAL GUARDIAN AT THE TIME OF THE VISIT.

     II.      CHILDREN MUST NEVER BE LEFT UNATTENDED FOR ANY REASON WHILE
              TELEVISITING.

5.   DEVICES THAT ARE STRICTLY PROHIBITED IN TELEVISITING SESSIONS:

     A.     ELECTRONIC DEVICES INCLUDE ANY CAMERA, CELL PHONE, TABLET,
            IPAD, LAPTOP, IPOD, SMART WATCH (FITBIT, APPLE WATCH, ANDROID
            WATCH,   SAMSUNG  WATCH,  ETC.)  CALCULATOR,  TAPE  RECORDER,
            CAMCORDER,   HEADPHONES, PORTABLE   GAME  CONSOLES,  PORTABLE
            SPEAKERS, ETC.

     B.     ALL PHOTOGRAPHY AND VIDEO OR AUDIO RECORDINGS ARE STRICTLY
            PROHIBITED. FAILURE TO COMPLY WILL RESULT IN TERMINATION OF THE
            VISIT AND/OR THE SUSPENSION OF VISITATION PRIVILEGES.

6.   TELEVISITING PROCEDURES:

     A.     FACILITY VISITATION AREA PROTOCOL AND RESPONSIBILITIES

           I. ON A DAILY BASIS AND PRIOR TO THE COMMENCEMENT OF THE
              TELEVISITING SESSIONS, THE ASSIGNED OFFICER(S) SHALL CONDUCT
              A SECURITY INSPECTION OF THE VIDEO BOOTHS AND EQUIPMENT THEN
              MAKE AN ENTRY IN THE TELEVISITING VIDEO LOGBOOK DETAILING
              THE RESULTS OF THE SECURITY INSPECTION. THE OFFICER SHALL
              TEST THE EQUIPMENT AND MAKE A LOGBOOK ENTRY INDICATING
              WHETHER THE EQUIPMENT IS OPERABLE OR INOPERABLE. WORK ORDERS
              SHALL BE SUBMITTED WHEN NECESSARY TO THE AREA SUPERVISOR.




                                                                     NYC000031
  Case 1:20-cv-03650-KPF Document 67-8 Filed 01/22/21 Page 4 of 6



       a. IF THE EQUIPMENT IS INOPERABLE, BECOMES INOPERABLE DURING
          THE COURSE OF THE VISIT, OR NEEDS SERVICING, THE OFFICER
          SHALL CONTACT EACH OF THE FOLLOWING:

           I. THE AREA SUPERVISOR;
          II. IT SUPPORT ONLINE OR BY TELEPHONE (718-546-1800).

       b. THE OFFICER SHALL ACCURATELY AND CHRONOLOGICALLY LIST ALL
          OCCURRENCES OF EQUIPMENT FAILURES IN THE OFFICER’S
          LOGBOOK. ENTRIES MUST INCLUDE:

           I.   DATE AND TIME OF EQUIPMENT FAILURE;
          II.   NATURE OF EQUIPMENT FAILURE;
         III.   DATE AND TIME OF REPAIR CALL;
          IV.   WHO WAS CALLED AND ADVISED OF THE FAILURE;
           V.   DATE AND TIME REPAIR PERSON ARRIVED; AND
          VI.   DATE AND TIME THE EQUIPMENT WAS REPAIRED.

       c. ONCE IT HAS BEEN DETERMINED THE EQUIPMENT IS AGAIN
          OPERABLE, THE OFFICER SHALL IMMEDIATELY NOTIFY THE AREA
          SUPERVISOR.

II.    THE VISIT STAFF AT EACH FACILITY SHALL REVIEW THAT DAY’S
       TELEVISITING SCHEDULE AND TAKE NOTE OF THE INDIVIDUALS THAT
       ARE SCHEDULED, THE TIMES OF THEIR TELEVISITING SESSIONS, AND
       THEIR HOUSING AREA LOCATIONS.

III.   THE VISIT STAFF SHALL NOTIFY THE RESPECTIVE HOUSING AREAS
       PROVIDING THEM WITH THE INDIVIDUALS’ NAMES AND THE TIMES
       THEY ARE EXPECTED TO BE PRODUCED IN THE FACILITY VISITS
       AREA.

IV.    FOR INDIVIDUALS REQUIRING AN ESCORT, THE VISIT CAPTAIN SHALL
       ARRANGE FOR AN ESCORT SO THAT THE INDIVIDUAL IS PRODUCED IN
       THE FACILITY VISITS AREA THIRTY (30) MINUTES PRIOR TO THE
       SCHEDULED APPOINTMENT.

 V.    DEPENDING ON THE FACILITY AND THE SIZE OF THE FACILITY’S
       VISIT AREA HOLDING ACCOMMODATIONS, THE INDIVIDUALS SHALL BE
       STAGED FROM THE HOUSING AREA TO THE FACILITY VISIT AREA.
       EACH FACILITY HAS THE LATITUDE TO DETERMINE THE MANNER BY
       WHICH INDIVIDUALS SHALL MOVE TO THE FACILITY VISIT AREA. THE
       FACILITY SHALL ENSURE THAT SOCIAL DISTANCING IS PRACTICED.

VI.    WHEN THE INDIVIDUAL ARRIVES IN THE TELEVISIT AREA, THE
       OFFICER SHALL CONTACT THE OFFICER WITH THE VISITOR STATING
       THAT THE TELEVISIT IS READY TO BEGIN AND INFORM THEM WHICH



                                                             NYC000032
   Case 1:20-cv-03650-KPF Document 67-8 Filed 01/22/21 Page 5 of 6



        TELEVISIT BOOTH THEY SHOULD DIAL INTO. THE OFFICER SHALL
        THEN INSTRUCT THE INDIVIDUAL OF THEIR RESPONSIBILITY DURING
        THE TELEVISIT AND PLACE THE INMATE IN THE PROPER TELEVISIT
        BOOTH. THE SESSION BEGINS AS SOON AS ALL PARTIES ARE READY.

        a. IF A TELEVISIT DOES NOT BEGIN ON TIME, THERE IS A TEN
           (10) MINUTE GRACE PERIOD. AFTER TEN (10) MINUTES HAVE
           PASSED, THE SESSION SHALL BE LOGGED AS “CANCELLED.” IF
           THE SESSION BEGINS LATE, IT SHALL STILL END ON THE HOUR,
           AS ORIGINALLY SCHEDULED.

        b. IF THE APPOINTMENT IS NOT KEPT, IT IS                     CONSIDERED
           “CANCELLED” AND WILL HAVE TO BE RESCHEDULED.

        c. A TELEVISIT MAY BE TERMINATED AT THE DISCRETION OF THE
           DEPARTMENT FACILITY STAFF. STAFF ARE REQUIRED TO FOLLOW
           THE GUIDELINES OF OPERATIONS ORDER 6/18, “TELEVISITING”,
           LISTED IN SECTION R.

VII.    ONCE AN INDIVIDUAL CONCLUDES THE TELEVISIT, STAFF SHALL
        IMMEDIATELY ESCORT THE INDIVIDUAL OUT OF THE TELEVISIT AREA,
        SO THE NEXT INDIVIDUAL CAN USE THE BOOTH.

VIII.   THERE WILL BE A 30 MINUTE DELAY BETWEEN EACH TELEVISIT
        SESSION. ONCE THE INDIVIDUAL HAS VACATED THE BOOTH, DOC
        STAFF SHALL ENSURE THAT THE TELEVISIT BOOTH IS SANITIZED
        INCLUDING THE CHAIR, COUNTER, AND OTHER CONTACT SURFACE
        AREAS.

 IX.    STAFF MEMBERS ARE PROHIBITED FROM ENTERING THE TELEVISIT
        BOOTH WHILE THE BOOTH IS IN USE UNLESS INSTRUCTED TO DO SO
        BY A SUPERVISOR DUE TO A VIOLATION OF PROTOCOL BY THE
        INDIVIDUAL OR THE TELEVISITOR, THE INDIVIDUAL IS REQUESTING
        ASSISTANCE, OR IN THE EVENT OF AN EMERGENCY (MEDICAL, FIRE
        DRILL, ETC.).

  X.    IN AN EMERGENCY, THE OFFICER MAY ENTER THE BOOTH AND
        POLITELY INFORM THE VISITOR THAT THE INDIVIDUAL HAS TO EXIT
        THE BOOTH.

 XI.    UPON COMPLETION OF THE TELEVISIT SESSION, THE OFFICER SHALL:

        a. LOGBOOK ENTRY; AND

        b. MAKE A ENSURE THAT THE INDIVIDUAL IS ESCORTED BACK TO
           THEIR ASSIGNED HOUSING AREA.




                                                              NYC000033
                Case 1:20-cv-03650-KPF Document 67-8 Filed 01/22/21 Page 6 of 6



              XII.    THE OFFICER SHALL CONSTANTLY TOUR THE TELEVISIT AREA AND
                      COORDINATE THE ESCORTING OF INDIVIDUALS TO AND FROM THE
                      AREA.

          XIII.       THE AREA SUPERVISOR SHALL MAKE PERIODIC TOURS OF INSPECTION
                      IN THE TELEVISIT AREA TO MONITOR THE PROGRESS OF THE
                      TELEVISITING SESSIONS AND, WHEN NECESSARY, TAKE APPROPRIATE
                      ACTION TO CORRECT ANY PROBLEM(S) NOTICED.

              XIV.    THE AREA SUPERVISOR SHALL MAKE A LOGBOOK ENTRY DENOTING THE
                      CONDITIONS AT THE TIME OF THE TOUR OF INSPECTION AND ANY
                      SPECIAL INSTRUCTIONS GIVEN TO THE RESPECTIVE OFFICERS.

              XV.     AFTER THE COMPLETION OF ALL SCHEDULED TELEVISITS, THE
                      OFFICER SHALL SHUT DOWN THE EQUIPMENT AND MAKE A LOGBOOK
                      ENTRY TO THAT EFFECT. THE OFFICER SHALL THEN COMPLETE THE
                      “VIDEO TELECONFERENCE DAILY SUMMARY REPORT” AND FORWARD IT
                      TO THE FACILITY INFORMATION SYSTEM (FIS) OFFICE AND CENTRAL
                      VISITS.

         7.   TELEVISITING SESSIONS MAY BE DENIED FOR THE FOLLOWING REASONS:

                 A.   THE INDIVIDUAL IS NO LONGER IN DEPARTMENT CUSTODY.

                 B.   THE INDIVIDUAL IS IN A HOSPITAL PRISON WARD AND MEDICAL
                      CLEARANCE WAS NOT GRANTED.

                 C.   THE INDIVIDUAL HAS PREVIOUSLY VIOLATED DEPARTMENT RULES AND
                      REGULATIONS OR IS CONSIDERED A SECURITY RISK.

                 D.   THE INDIVIDUAL MAY REFUSE A VISIT BY TELEVISITING. ONCE THE
                      INDIVIDUAL HAS DENIED THE VISIT, THE VIDEO TELECONFERENCING
                      OFFICER SHALL IMMEDIATELY ADVISE THE VISITOR.

                 E.   INDIVIDUALS HELD IN MEDICAL CONFINEMENT               WILL   NOT   BE
                      PERMITTED TO PARTICIPATE IN TELEVISITS.

         8.   THIS TELETYPE SHALL BE READ AT TWENTY-ONE (21) CONSECUTIVE ROLL
CALLS.


AUTHORITY:
OFFICE OF THE CHIEF OF DEPARTMENT
HJ/CR




                                                                           NYC000034
